                                                                                  USDC SDNY
                                                                                  DOCUMENT
                                                                                  ELECTRONICALLY FILED
                                                                                  DOC #:
                                                                                  DATE FILED: 6/21/2021
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
MOHAMMED BOUHAJRAH,                                                    :
                                                                       :
                                    Plaintiff,                         :
                                                                       :
                  -v-                                                  :      18-CV-11391 (VEC)
                                                                       :
HILL DELI GROCERY CORP., AZAAL DELI                                    :           ORDER
GROCERY CORP., ANA DELI GROCERY CORP.,                                 :
AND NASSER ALMASMARY,                                                  :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS the bench trial in this matter has been adjourned sine die due to the COVID-19

pandemic, Dkt. 84;

        WHEREAS Defense counsel has previously reported that witness Yehya Hadash was in

Yemen and out of contact; and

        WHEREAS the Southern District of New York is no longer requiring vaccinated persons to

wear masks during non-jury trial proceedings, if all participants are vaccinated;

        IT IS HEREBY ORDERED that by no later than Friday, June 25, 2021, the parties must

file a joint letter informing the Court whether all witnesses, including Mr. Hadash, are in New York

City or the surrounding area and whether all counsel and witnesses who plan to participate or testify

in the bench trial have been fully vaccinated against COVID-19.

        IT IS FURTHER ORDERED that if the parties want a settlement conference with their

assigned Magistrate Judge, they may submit a joint letter requesting a referral.

SO ORDERED.

                                                              _________________________________
Date: June 21, 2021                                                 VALERIE CAPRONI
      New York, New York                                            United States District Judge
